Opinion issued December 9, 2004







                                              

In The
Court of Appeals
For The
First District of Texas




NO. 01-04-00571-CV




J. MICHAEL EPSTEIN, INDIVIDUALLY AND AS TRUSTEE UNDER
THE WILL OF JULIUS EPSTEIN, Appellant

V.

JOHN A. HUTCHISON III, SUCCESSOR GUARDIAN OF THE ESTATE
OF ALTA ESPTEIN, AN INCAPACITATED PERSON, Appellee




On Appeal from the Probate Court No. 2
Harris County, TexasTrial Court Cause No. 274,652




MEMORANDUM  OPINION
          This is the fourth of several appeals arising from the same underlying litigation.
In this appeal, appellant, J. Michael Epstein (“Michael”), appeals from six orders
approving attorney’s fees for legal work performed for the guardianship estate by
appellee, John A. Hutchison III, the guardian of the estate of Michael’s incapacitated
mother, Alta J. Epstein.  Michael asserts two issues challenging these orders; we have
already rejected each of Michael’s arguments in a separate appeal involving the same
issues.  See Epstein v. Hutchison, No. 01-02-01274-CV, 2004 WL 2475220 (Tex.
App.—Houston [1st Dist.] Nov. 4, 2004, no pet. h.).
  Accordingly, we affirm the
orders of the trial court.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Bland.